Case 2:20-cr-00452-SVW Document 34-2 Filed 10/29/20 Page 1 of 47 Page ID #:371




                           Exhibit 2
      Case
       Case2:20-cr-00452-SVW
            2:20-mj-04508-DUTY
                             Document
                               Document
                                      34-2
                                         4 Filed
                                           Filed 09/23/20
                                                 10/29/20 Page
                                                          Page 12 of
                                                                  of 46
                                                                     47 Page
                                                                        Page ID
                                                                             ID #:54
                                                                                #:372
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)         ‫ ܆‬Original     ‫ ܆‬Duplicate Original

             LODGED
      CLERK, U.S. DISTRICT COURT      UNITED STATES DISTRICT COURT
                                                                                                          FILED
                                                                                               CLERK, U.S. DISTRICT COURT
      9/21/2020                                          for the
   CENTRAL DISTRICT OF CALIFORNIA
                  jb
    BY: ____________BB______ DEPUTY         Central District of California                      September 21, 2020

 United States of America,
                                                                                            CENTRAL DISTRICT OF CALIFORNIA
                                                                                              BY: ___________________ DEPUTY
                    v.
                                                                                      2:20MJ4508-Duty
                                                                   Case No.
 BENJAMIN JONG REN HUNG,

                    Defendant


                                    CRIMINAL COMPLAINT BY TELEPHONE
                                   OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

Beginning on or about December 26, 2017, and continuing through the present, in the county of Los Angeles in

the Central District of California, the defendant(s) violated:

           Code Section                                            Offense Description

           18 U.S.C. § 371                                         Conspiracy

         This criminal complaint is based on these facts:

         Please see attached affidavit.

         _ Continued on the attached sheet.

                                                                                /s/
                                                                                Complainant’s signature

                                                                           Diamond Outlaw, Special Agent
                                                                                 Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:                   September 21, 2020
                                                                                      Judge’s signature

 City and state: Los Angeles, California                             Hon. Paul L. Abrams, U.S. Magistrate Judge
                                                                                 Printed name and title
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 23 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:55
                                                                          #:373




                                  AFFIDAVIT

I, DIAMOND OUTLAW, being duly sworn, declare and state as

follows:

                      I.    PURPOSE OF THE AFFIDAVIT
      1.    This affidavit is made in support of a criminal

complaint against and arrest warrant for BENJAMIN JONG REN HUNG

(“HUNG”) for a violation of 18 U.S.C. § 371 (Conspiracy to

Transport Firearms Interstate and Make a False Statement in

Acquisition of Firearms).

      2.    This affidavit is also made in support of an

application for a warrant to search the following premise:

                                                 (the “SAN MARINO

RESIDENCE”), as described more fully in Attachment A, which is

incorporated herein by reference, for evidence, fruits and

instrumentalities of violations of the following statutes, as

described more fully in Attachment B, which is also incorporated

herein by reference: 18 U.S.C. § 231 (Civil Disorders);

18 U.S.C. § 245(b) (Federally Protected Activities); 18 U.S.C.

§ 249 (Hate Crime Acts); 18 U.S.C. § 371 (Conspiracy); 18 U.S.C.

§ 2101 (Anti-Riot Act); and 18 U.S.C. § 922(a)(3) (Interstate

Transport of Firearms); 18 U.S.C. § 922(a)(6) (False Statement

in Acquisition of Firearms) (collectively, the “Subject

Offenses”).

      3.    The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from other agents and witnesses.             This

affidavit is intended to show merely that there is sufficient


                                      1
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 34 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:56
                                                                          #:374




probable cause for the requested warrants and does not purport

to set forth all of my knowledge of or investigation into this

matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only with original

typographical errors and all dates and times are approximate.

                        II.   BACKGROUND OF AFFIANT
      4.    I am a Special Agent with the Federal Bureau of

Investigation (“FBI”) and have been so employed since May 2017.

I am currently assigned to the Los Angeles Division’s Civil

Rights Squad.     I attended 21 weeks of New Agent Training at the

FBI Academy in Quantico, Virginia.         During my career as an FBI

Special Agent, I have participated in multiple investigations

regarding hate crimes, misconduct under color of law, and fraud

against the government.       Through my training and experience with

the FBI, I have learned and used a variety of investigative

techniques and resources, including surveillance, undercover

operations, subpoenas, search warrants, evidence seizures, and

telephone toll analysis.       During my time at the FBI, I have

participated in the execution of multiple search warrants,

including search warrants executed at physical residences in

cases involving threats of violence.

                     III. SUMMARY OF PROBABLE CAUSE

      5.    As detailed below, on May 31, 2020, HUNG intentionally

drove his Dodge Ram truck adorned with flags associated with

right-wing extremist groups into a crowd of individuals

peacefully protesting against racial injustice in police


                                      2
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 45 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:57
                                                                          #:375




practices on a street in Pasadena, California.           The victims were

forced to run out of the way to avoid being struck.            Pasadena

Police Department (“PPD”) officers arrested HUNG at the scene of

the incident for attempted assault with a deadly weapon and

found in his truck a loaded semiautomatic handgun, multiple

loaded high-capacity magazines, an 18-inch machete, $3,200 in

cash, a long metal pipe, and a megaphone.

        6.   HUNG acquired the handgun he possessed during the

protest from a friend, C          F         (“F         ”), who purchased

the firearm for HUNG in Oregon and then transported it to Lodi,

California for HUNG.       When F          purchased the firearm, he

falsely represented that he was the actual transferee of the

gun, rather than HUNG.       HUNG then kept the firearm at the SAN

MARINO RESIDENCE prior to bringing it to the protest on May 31,

2020.

        7.   In addition to the firearm HUNG obtained unlawfully

from F          , HUNG purchased and then transported at least

three firearms from Oregon to Lodi, California in March 2020.
HUNG also amassed other firearms and tactical equipment from

suppliers throughout the United States and used his family’s

vineyard in Lodi, California as a training camp to prepare to

engage in civil disorders.        As detailed below, HUNG communicated

frequently with associates about creating this tactical training

camp and firearms range at his family’s vineyard in Lodi,

California, and his intent to use the firearms in preparation

for civil disorders.




                                      3
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 56 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:58
                                                                          #:376




                           IV.   LEGAL BACKGROUND

           Civil Disorders
      8.     Title 18, United States Code, Section 231(2) (Civil

Disorders) provides, in pertinent part:

      Whoever transports or manufactures for transportation
      in commerce any firearm, or explosive or incendiary
      device, knowing or having reason to know or intending
      that the same will be used unlawfully in furtherance
      of a civil disorder . . . shall be fined under this
      title or imprisoned not more than five years, or both.

      9.     Title 18, United States Code, Section 232(1) defines a

Civil Disorder as “any public disturbance involving acts of

violence by assemblages of three or more persons, which causes

an immediate danger of or results in damage or injury to the

property or person of any other individual.”

           Civil Rights Crimes
      10.    Title 18, United States Code, Section 245(b) provides,

in pertinent part:

      Whoever, whether or not acting under color of law, by
      force or threat of force willfully injures,
      intimidates or interferes with, or attempts to injure,
      intimidate or interfere with . . . any person because
      of his race, color, religious or national origin and
      because he is or has been . . . participating in or
      enjoying any benefit, service, privilege, program,
      facility or activity provided or administered by any
      State or subdivision thereof; or any citizen because
      he is or has been, or in order to intimidate such
      citizen from lawfully aiding or encouraging other
      persons to participate, without discrimination on
      account of race, color, religion or national origin
      . . . participating lawfully in speech or peaceful
      assembly opposing any denial of the opportunity to so
      participate . . . shall be fined under this title or
      imprisoned not more than one year, or both; and if
      . . . such acts include the use, attempted use, or
      threatened use of a dangerous weapon . . . shall be



                                      4
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 67 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:59
                                                                          #:377



      fined under this title, or imprisoned not more than
      ten years, or both.

      11.   Title 18, United States Code, Section 249 provides, in

pertinent part:

      Whoever, whether or not acting under color of law,
      willfully causes bodily injury to any person or,
      through the use of fire, a firearm, a dangerous weapon
      . . . attempts to cause bodily injury to any person,
      because of the actual or perceived race, color,
      religion, or national origin of any person . . . shall
      be imprisoned not more than 10 years, fined in
      accordance with this title, or both.
         Anti-Riot Act
      12.   Title 18, United States Code, Section 2101 provides,

in pertinent part:

      Whoever travels in interstate or foreign commerce or
      uses any facility of interstate or foreign commerce
      . . . with intent . . . to commit any act of violence
      in furtherance of a riot . . . and who either during
      the course of any such travel or use or thereafter
      performs or attempts to perform any other overt act
      for any purpose specified in subparagraph (A), (B),
      (C), or (D) of this paragraph—shall be fined under
      this title, or imprisoned not more than five years, or
      both.

A “riot” is defined as:

      A public disturbance involving (1) an act or acts of
      violence by one or more persons part of an assemblage of
      three or more persons, which act or acts shall constitute a
      clear and present danger of, or shall result in, damage or
      injury to the property of any other person or to the person
      of any other individual or (2) a threat or threats of the
      commission of an act or acts of violence by one or more
      persons part of an assemblage of three or more persons
      having, individually or collectively, the ability of
      immediate execution of such threat or threats, where the
      performance of the threatened act or acts of violence would
      constitute a clear and present danger of, or would result
      in, damage or injury to the property of any other person or
      to the person of any other individual.



                                      5
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 78 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:60
                                                                          #:378



         Interstate Transport of Firearms
      13.   Title 18, United States Code, Section 922(a)(3)

provides, in pertinent part, that it shall be unlawful:

      for any person, other than a licensed importer,
      licensed manufacturer, licensed dealer, or licensed
      collector to transport into or receive in the State
      where he resides (or if the person is a corporation or
      other business entity, the State where it maintains a
      place of business) any firearm purchased or otherwise
      obtained by such person outside that State, except
      that this paragraph (A) shall not preclude any person
      who lawfully acquires a firearm by bequest or
      intestate succession in a State other than his State
      of residence from transporting the firearm into or
      receiving it in that State, if it is lawful for such
      person to purchase or possess such firearm in that
      State, (B) shall not apply to the transportation or
      receipt of a firearm obtained in conformity with
      subsection (b)(3) of this section, and (C) shall not
      apply to the transportation of any firearm acquired in
      any State prior to the effective date of this chapter.

         False Statement in Acquisition of Firearm
      14.   Title 18 United States Code, Section 922(a)(6)
provides, in pertinent part, that it shall be unlawful:

      for any person in connection with the acquisition or
      attempted acquisition of any firearm or ammunition
      from a licensed importer, licensed manufacturer,
      licensed dealer, or licensed collector, knowingly to
      make any false or fictitious oral or written statement
      or to furnish or exhibit any false, fictitious, or
      misrepresented identification, intended or likely to
      deceive such importer, manufacturer, dealer, or
      collector with respect to any fact material to the
      lawfulness of the sale or other disposition of such
      firearm or ammunition under the provisions of this
      chapter.




                                      6
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 89 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:61
                                                                          #:379




                    V.    STATEMENT OF PROBABLE CAUSE

          HUNG Seeks Out and Attempts to Assault Black Lives Matter
          Protestors in Pasadena, California

            1.    On May 31, 2020, Peaceful Protestors Took to the
                  Streets of Pasadena, California, to Protest
                  Racial Injustice
      15.   After the death of George Floyd at the hands of the

police in Minneapolis, Minnesota on May 26, 2020, widespread

protests erupted across the nation, including in the Central

District of California.       Local media stations covered the daily

and nightly protests extensively, including displaying images

from the protests and their general locations.

      16.   On Sunday, May 30, 2020, according to news reports

from Pasadena Now, 1 a local news outlet, more than 100

demonstrators gathered and marched peacefully in Old Pasadena in

a protest against the police killing of George Floyd.             The

protestors gathered in Old Pasadena, at the intersection of Fair

Oaks Avenue and Colorado Boulevard.         Protesters could be heard

chanting phrases like “I can’t breathe,” in reference to George

Floyd’s final words, and “Black Lives Matter.”           The crowd

marched for an hour and eventually dispersed peacefully.




      1Pasadena Now’s coverage of the May 30, 2020, protests is
available here: https://www.pasadenanow.com/main/peaceful-
demonstration-in-old-pasadena-protested-death-of-george-floyd/


                                      7
Case
 Case2:20-cr-00452-SVW
       2:20-mj-04508-DUTY
                        Document
                           Document
                                 34-24 Filed
                                       Filed 10/29/20
                                             09/23/20 Page
                                                      Page 10
                                                           9 ofof46
                                                                  47 Page
                                                                      PageID
                                                                           ID#:62
                                                                              #:380




       17.   On Monday, May 31, 2020, according to news reports

 from Pasadena Now, 2 nearly 100 protestors returned to Old
 Pasadena again to march in peaceful protest of George Floyd’s

 death.    The crowd began at a park and marched down Fair Oaks

 Avenue, forming a square at the intersection of Fair Oaks Avenue

 and Orange Grove.      According to news reports, the marchers

 “chanted, danced, and held the intersection for about 10-15

 minutes” before continuing down Fair Oaks Avenue and forming

 another square at Colorado Avenue.          Pictures from the protest

 reflect a racially diverse crowd carrying signs with phrases

 like “Black Lives Matter,” “Justice for George,” and the phrase

 “Police Brutality” with a circle drawn around it and a line

 through it.     Below is a photograph from the protest as reported

 by Pasadena Now.      Visible in the photograph are signs that read:

 “Black Lives Matter” and “Let Us Breath.”




       2Pasadena Now’s coverage of the May 31, 2020, protests is
 available here: https://www.pasadenanow.com/main/protesters-
 march-again-in-pasadena/


                                        8
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 10
                                                         11 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:63
                                                                          #:381




       18.   In addition to local news coverage of the protests,

 bystander videos, witness interviews, and social media posts

 also indicate that the protest on May 31, 2020, in Pasadena was

 a peaceful assembly of individuals protesting racial injustice

 in response to the killing of George Floyd.          There were no

 reports of looting by the protestors who assembled at the corner

 of Fair Oaks Avenue and Colorado in Pasadena on the afternoon of

 May 31, 2020, or confrontations with law enforcement by that

 group, and the police did not arrest any of the protestors in

 that group for their conduct that afternoon.

             2.    HUNG Intentionally Drove His Truck into the
                   Protestors
       19.   According to my review of PPD records, on May 31,

 2020, PPD Sergeant Buchholz was driving an unmarked police car

 in the Old Town area of Pasadena, California, where the large

 protest described above was occurring.         At approximately 4:45

 p.m., Sergeant Buchholz estimated that a crowd of approximately

 150 protestors had gathered in the intersection of Colorado

 Boulevard and Fair Oaks Avenue.        Sergeant Buchholz then saw a

 large white truck driving west along Colorado Boulevard toward

 the protestors in the intersection.        (HUNG was later identified

 as the driver of the truck and HUNG’s wife, E             S     (“S    ”),

 was later identified as the passenger.)

       20.   According to the PPD reports, witness interviews, and

 video of the incident taken by bystanders, HUNG’s truck came to

 a stop behind three to four other cars each waiting to slowly

 make U-turns because it was clear that the intersection was



                                      9
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 11
                                                         12 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:64
                                                                          #:382




 blocked by protestors.      Instead of turning around, however, HUNG

 blared a loud train-like horn, causing the cars in front of his

 truck to move out of the way.       Sergeant Buchholz then saw the

 truck accelerate rapidly as it drove toward the crowd, and he

 saw the protestors, including two plain clothes PPD detectives,

 sprint out of the truck’s way to avoid being run over.

       21.   According to bystander video and surveillance footage

 from a nearby store, HUNG acted without provocation.           None of

 the demonstrators antagonized HUNG or interacted with the truck

 before HUNG drove into the crowd, although several protestors

 appeared to chase after HUNG’s truck as he accelerated through

 the intersection.     The videos also show HUNG accelerate toward

 the intersection, causing demonstrators to run out of the way to

 avoid being struck, reflected in the below image from a

 bystander video:




                                      10
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 12
                                                         13 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:65
                                                                          #:383




       22.   Based on my review of video footage of the incident

 and witness interviews, the subject matter of the protest would

 have been readily apparent to HUNG as he approached the crowd.

 In addition to the signs described above, and the general media

 attention in the local news about the subject matter of the

 protests that particular weekend, security footage from a nearby

 bar shows that HUNG had the driver’s side window down and was

 waving his hand out the window as he approached the

 intersection.     Although that video does not have audio, other

 videos taken by bystanders reflect a loud but peaceful group

 audibly shouting “black lives they matter here” in the moments

 before HUNG drove into the crowd.

       23.   After HUNG drove into the crowd of peaceful

 protestors, PPD officers pulled HUNG over and detained HUNG and

 the only passenger, S       .   According to PPD video recordings,

 while being commanded to exit the truck and being placed in

 handcuffs, HUNG spontaneously said that he felt threated by the

 protestors, who he claimed had been throwing items at his truck
 while he attempted to leave the area.         (None of the video

 footage or witness interviews I have seen support HUNG’s claim

 that the protestors threw items at his truck before he drove

 into the intersection.)

       24.   PPD arrested HUNG for attempted assault with a deadly

 weapon and the truck was impounded and searched. 3         In the truck,

       3HUNG was charged with a misdemeanor violation of carrying
 a loaded firearm in violation of California Penal Code
 § 25850(a) in Los Angeles County Superior Court, Case No.



                                      11
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 13
                                                         14 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:66
                                                                          #:384




 officers found a black fanny pack that contained a loaded Glock

 26 9mm semiautomatic handgun bearing serial number BBMM205 (“the

 Glock 26”) with a 17-round magazine. 4       The fanny pack also

 contained a second loaded 15-round magazine, a trigger guard,

 and a flashlight.     Also in the truck, officers found an 18-inch

 machete, a backpack containing $3,200 in cash, an 18-inch long

 metal pipe, and a megaphone.       The pipe was wedged between the

 driver’s seat and the backseat, such that it was easily

 accessible to HUNG as he drove the truck.

       25.   According to bystander video and witness interviews,

 HUNG’s truck was very distinctive.        The truck, a white Dodge Ram

 2500, bore an Oregon license plate that read, “WAR R1G.” 5           It was

 also modified with an elevated suspension, large tires, and an

 enhanced exhaust pipe, which expelled a large plume of black

 smoke as it accelerated into the crowd.         At the time of the

 incident, the truck was also flying three large flags: (1) a

 “Thin Blue Line” flag; (2) a Gadsden “Don’t Tread on Me” yellow

 flag; and (3) an original 13 states “Betsy Ross” American flag.

       26.   Based on my training and experience investigating

 civil rights violations, I am aware that:


 0PD01751. HUNG is scheduled to make his initial appearance on
 September 29, 2020.
      4 As described further herein, the Glock 26 was registered
 to F       .
       5According to Oregon Department of Motor Vehicles records,
 the truck is registered to the Four Seasons Garden RV Resort in
 Bend, Oregon. According to Oregon Secretary of State records,
 the registered owner of the Four Seasons Garden RV Resort is
 C     H    (“C    ”), and the manager is I     H    (“I    ”).
 According to basic Internet searches and law enforcement
 database records, C     and I     are HUNG’s parents.


                                      12
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 14
                                                         15 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:67
                                                                          #:385




              a.     The “thin-blue-line” flag is a modified version

 of the American flag that is black and white with a prominent

 horizontal blue line.      The flag has been used to demonstrate

 support for police officers, who are sometimes referred to as

 the “thin blue line.”       The Gadsden flag is a yellow flag with an

 image of a snake and the words “DON’T TREAD ON ME.”           The Betsy

 Ross flag is an early version of the American flag with thirteen

 alternating red-and-white stripes and a dark blue square in the

 upper left corner containing thirteen white stars arranged in a

 circle.

              b.     Some far-right extremist groups have used all

 three flags at and in advertisements for demonstrations,

 including at the Unite the Right rally in Charlottesville,

 Virginia in August 2017.      The Unite the Right rally was

 organized by several white-supremacist groups, including the

 neo-Nazi organizations and the Ku Klux Klan.

              c.     Far-right militia groups, including the “Three

 Percenters” organization have also used the Gadsden and Betsy
 Ross flags.       The Three Percenters is a far-right militia and

 paramilitary group with chapters nationwide whose members pledge

 to engage in protest and armed resistance against perceived

 attempts to curtail constitutional rights.         Their official flag

 is the Betsy Ross flag with three “I”s in the middle of the

 stars, and they have also been known to display the Gadsden

 flag.     The flag on HUNG’s truck did not have the three “I”s in

 the middle; however, as detailed below, HUNG is depicted in a




                                      13
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 15
                                                         16 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:68
                                                                          #:386




 photograph wearing clothing bearing the Three Percenters’

 version of the Betsy Ross flag.

             3.    HUNG Surveilled the Area before the May 31, 2020,
                   Assault in an Apparent Effort to Locate the
                   Protestors
       27.   According to witness interviews and social media

 reports, several individuals recalled seeing what appeared to be

 the same truck as the one HUNG drove into the crowd of protests

 earlier in the weekend.

       28.   After news reports showing HUNG’s truck driving into

 the protestors on May 31, 2020, an Instagram user posted a video

 s/he had taken the night before while protesting in downtown

 Pasadena that was then shared on Twitter.         The video from May

 30, 2020, depicted a white truck matching HUNG’s with the same

 distinct flags rapidly accelerating and spewing an excessive

 amount of exhaust fumes onto the video-taker near a street

 corner in Pasadena.      The truck’s passenger is visible in the

 video and appears to be male, but has not been identified.

       29.   The FBI has identified and interviewed the user who

 took the video, who confirmed that s/he was in Pasadena the

 night of May 30, 2020, to protest George Floyd’s death.            The

 witness indicated that s/he had been in the area of Fair Oaks

 and Colorado with a large peaceful protest for several hours,

 but that after the crowd dispersed s/he decided to stay on the

 street corner holding a sign that said “it’s our duty to fight

 for freedom” with his/her two friends.         The witness saw a large

 white truck resembling HUNG’s with the same three distinct flags

 on the back drive past the corner, but then slow down and do a


                                      14
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 16
                                                         17 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:69
                                                                          #:387




 U-turn to come back to the intersection where s/he was standing.

 The witness described the driver of the truck as an Asian male

 with short hair, and indicated that there were two other men in

 the car.    When the traffic light turned green, HUNG’s truck sped

 off and “coal rolled” him/her, as explained below.           The truck

 then appeared to do another U-turn, and the witness and his/her

 friends fled to a nearby parking garage and decided to leave

 because they were scared.       Based on my training and experience

 and knowledge of this investigation, “coal rolling” refers to

 intentionally rapidly accelerating a car or truck in order to

 spew an excessive amount of exhaust fumes at a targeted person

 or item.

       30.   Google records for a Google account operated by HUNG,

 obtained pursuant to a federal search warrant issued by the

 Honorable Rozella A. Oliver, United States Magistrate Judge on

 September 1, 2020, in Case No. 2:20-MJ-4157, show that HUNG

 watched a YouTube video in November 2019 called, “Rolling Coal

 on Protestors (BlackLivesMatter, Trump Haters, Tree Huggers),”
 which depicts large trucks spewing fumes on protestors.            During

 the video, one of the drivers of a truck can be heard jokingly

 saying “I like when there’s white people at a black lives matter

 protest.”

       31.   T-Mobile cell-site records, obtained pursuant to a

 federal search warrant issued by the Honorable Gail Standish,

 United States Magistrate Judge on June 30, 2020, in Case No.

 2:20-MJ-3043, show that HUNG’s cell phone was located in the Old

 Town Pasadena area on the evening of May 30, 2020, and the


                                      15
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 17
                                                         18 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:70
                                                                          #:388




 afternoon of May 31, 2020.       Specifically on May 30, 2020, HUNG’s

 cell phone pinged at locations in Pasadena, California, near the

 area of the protestors between 8 and 9 p.m. and again between

 approximately 10 and 11:30 p.m.        In between, HUNG’s cell phone

 pinged in downtown Los Angeles, another area where protests were

 occurring that weekend.

       32.   The FBI also interviewed a witness who worked security

 at a building near the area of the protests on May 31, 2020.

 This witness recalled seeing a truck resembling HUNG’s on the

 nights of both May 29 and May 30, 2020, in the same area as the

 protests near Fair Oaks Boulevard and Colorado Avenue.           On the

 night of May 29, 2020, the truck’s passenger asked the witness

 where to find protests in Pasadena and how to access the crowds.

 The witness identified both the driver and the passenger as

 Caucasian males wearing dark hats.        T-Mobile cell-site records

 do not place HUNG’s cell-phone in Old Town Pasadena on the night

 of May 29, 2020.

       33.   HUNG and S      also communicated with their associates
 the weekend of the protests and bragged about their efforts to

 assault protestors.      Specifically, I have reviewed the following

 Apple records obtained pursuant to a federal search warrant: 6

       6PPD officers seized an Apple iPhone from HUNG during his
 arrest. After HUNG’s release from PPD custody, the iPhone was
 returned to HUNG. On June 30, 2020, the Honorable Gail
 Standish, United States Magistrate Judge, issued a search
 warrant for HUNG’s Apple iCloud account, in case number 2:20-MJ-
 3044. According to Apple records, the Apple iCloud account
 associated with the email address                    and the
 phone number              is registered to “BENJAMIN HUNG.”
 According to T-Mobile records, the telephone number



                                      16
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 18
                                                         19 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:71
                                                                          #:389




              a.   On May 28, 2020, an associate of HUNG’s, M

 G          (“G        ”) 7 texted HUNG, S     , and several other

 associates that “[t]hey got Antifa 8 lighting the windows and

 burning stuff,” to which another associated replied 40 minutes

 later with “Black lives matter at it again!”          The next day, HUNG

 asked the group if they were “trying to come by nest?” which as

 explained below I believe is a reference to the SAN MARINO

 RESIDENCE.

             b.    Later in the day on May 29, 2020, after T-Mobile

 cell-site records placed his phone in downtown Los Angeles,

 California, in the same vicinity as where major protests were

 occurring, HUNG sent a text message to this same group of

 associates stating, “Antifa has been avoiding me or something.

 I can never seem to find them when I’m out war rigging??”            The

 associate replied, “they hear the war rig coming and want no

 fucking part mi liege.”      Based on my training and experience and

 facts developed in this investigation, I believe “war rigging”



 is subscribed to ICM Resources Inc. with an address of
                         A, San Marino, California, 91108.
 According to the California Secretary of State, ICM Resources
 Inc. is a company registered to HUNG’s dad, I     H   , at the
 same address.
      7 The phone number that sent the text is identified in
 HUNG’s contacts as “M       G       ,” and the same number is
 also identified on Experian records as being in the name of
 “M       G       .”
       8Based on my training and experience, I am aware that
 Antifa is a left-wing political movement in the United States
 that has been associated with both violent and nonviolent action
 in support of a wide variety of issues. During the George Floyd
 protests, many news reports covered allegations that individuals
 and groups associated with Antifa were involved in organizing
 the protests.


                                      17
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 19
                                                         20 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:72
                                                                          #:390




 refers to HUNG’s attempts to use his truck, with the license

 plate “WAR R1G,” to assault demonstrators.

             c.    On May 31, 2020, a few hours before HUNG drove

 through the crowd of protestors, an associate of HUNG’s sent a

 photograph to HUNG and others, including one phone number saved

 in HUNG’s account as “E         ” and which law enforcement databases

 identify as belonging to S        , showing what appears to be

 protestors blocking traffic on a highway.         S     replied, “That’s

 why you don’t stop on the freeway for these people and have a

 gun,” and then added “If they try this on my car, I’m running

 them over.”

       34.   Apple records for HUNG’s account also included a

 photograph of HUNG wearing a “Three Percenter” tank top, with

 the Betsy Ross flag with three “I’s” surrounded by thirteen

 stars, and flexing his left arm in a manner like a body builder:




                                      18
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 20
                                                         21 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:73
                                                                          #:391



           HUNG Amassed Firearms and Other Tactical Equipment from
           Out of State to Circumvent California Gun Laws and
           Prepare to Engage in Civil Disorders

       35.     As detailed below, based on my review of public

 databases, witness interviews, cell-site information, and

 PayPal, Wells Fargo, and iCloud records, I believe HUNG resides

 in two locations in California: (1) the SAN MARINO RESIDENCE,

 and (2) a residence located at

                      (“Lodi Residence”).    HUNG also frequently

 visits his family’s vineyard located at

                             (the “Lodi Vineyard”). 9    HUNG also travels

 to Oregon periodically to visit his family’s RV Resort and other

 properties, but does not appear to maintain a residence in

 Oregon.

               1.    HUNG Acquired the Firearm that He Possessed
                     During His Assault on the Protestors Through an
                     Associate, Who Illegally Purchased the Firearm
                     for HUNG in Oregon and Transported the Firearm to
                     California for HUNG
       36.     According to ATF records, the Glock 26 found in HUNG’s

 truck after he drove through the protestors was registered to

 F         .   Based on my review of text messages, F               is a

 friend of HUNG’s and an employee at the Hung family RV park in

 Bend, Oregon.      ATF records indicate that F            purchased the

 Glock 26 at Tillamook Sporting Goods in Bend, Oregon, on

 December 26, 2017.      Tillamook Sporting Goods records indicate

 that F             acquired two firearms that day: the Glock 26, and

       9The Lodi Residence and the Lodi Vineyard are located
 within the Eastern District of California. An application to
 search the Lodi Residence and the Lodi Vineyard is being filed
 concurrently herewith in the Eastern District of California.


                                      19
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 21
                                                         22 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:74
                                                                          #:392




 a 9mm Glock 43 semiautomatic pistol bearing serial number

 BCFU215 (the “Glock 43”).

       37.    I know from my training and experience and

 conversation with law enforcement that, when purchasing

 firearms, federal law requires the completion of ATF Form 4473,

 which documents the firearms transaction and requires the

 purchaser to make several representations under penalty of

 criminal prosecution.      One of the required representations is

 that the person acquiring the firearm is the “actual

 transferee/buyer of the firearm(s) listed on this form.”            When

 purchasing the Glock 26 and the Glock 43 on December 26, 2017,

 F           checked “yes” next to this question.       F         then

 signed his name under a warning that checking yes to that

 question if he is not the actual transferee/buyer “is a crime

 punishable as a felony under Federal law.”

       38.    Based on my training and experience, my knowledge of

 firearms restrictions, and my conversations with other law

 enforcement officers, I am aware that California is often
 perceived as having more restrictive gun laws than other states.

 For example, California requires the registration of all firearm

 purchases within the state, whereas Oregon does not.           Oregon

 does not maintain a statewide database recording who has

 purchased firearms in the state, whereas California does.

 California also has a 10-day waiting period before someone can

 purchase a firearm, which effectively means that a person cannot

 walk into a firearms store and purchase a gun the same day.




                                      20
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 22
                                                         23 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:75
                                                                          #:393




 Oregon does not have this waiting period and permits same-day

 purchases of firearms.

       39.    On December 26, 2017, the same day F              purchased

 the firearms in Oregon, Apple records for HUNG’s iCloud account

 show that HUNG and F              communicated about F          ’s plans

 to go to the gun shop.      F          messaged HUNG, “I’m in gonna

 check out the pistols.”         HUNG responded, “Nice. You still in

 guns? Or are you haircut started?”         F         then replied “Hair

 brotha.”

       40.    Approximately one week later, on January 2, 2018,

 F           sent HUNG text messages seeking out ammunition and

 indicating that F            was likely at the Lodi Vineyard.

 F           asked HUNG if he had “any 9mm ammunition laying

 around?” and HUNG responded that if F                was “at the

 vineyard . . . there should be some 9mm in the closet of my room

 there where the ammo is.”         HUNG was not sure if there was any

 ammunition left, but if not, he assured F                that he “got

 9mm here in Pasadena,” and that he would “put more in Lodi.” 10
 From my training and experience and facts developed in this

 investigation, I believe that HUNG was discussing storing 9mm

 ammunition at the Lodi Vineyard, when HUNG references having

 “9mm” at the “vineyard.”

       41.    On January 3, 2018, HUNG wrote to F              to ask

 “where are my pistols at?”        F        responded, “I have your

       10
        During this same conversation, HUNG also explained why he
 liked shooting in Lodi, California, “because you have a
 relatively long and flat range to shoot. You can really
 practice your distance shots.”


                                       21
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 23
                                                         24 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:76
                                                                          #:394




 pistols and ammo with me” and that he would “leave it here in

 your closet.”      HUNG also asked if his “big suitcases with the

 glocks” were “in Lodi.”         HUNG added that if F          had “the

 Ruger” with him, which is a type of firearm, to “bring that with

 you.    For protection.”    F          responded that he would “leave

 your glocks in Lodi if that is what you want,” which further

 confirms that F            was in Lodi, California, at the time he

 informed HUNG he would be leaving “pistols and ammo” in HUNG’s

 closet.

         42.   I believe that HUNG was located in the San Marino,

 California, area, within the Central District of California, at

 the time HUNG inquired about the status of his “pistols” on

 January 3, 2018, based on the following:

               a.   Text messages between HUNG and others indicate

 that he planned to go to Oregon for Christmas in 2017.           In one

 text message to his brother, HUNG indicated that he would be

 flying out of Los Angeles International Airport on “Saturday”

 and returning to Los Angeles on “Friday,” which would have been
 December 23 to December 29, 2017.

               b.   Wells Fargo purchase records show that HUNG made

 purchases in Pasadena, Alhambra, and Monterey Park, California,

 starting on December 30, 2017, and continuing through January

 2018.

         43.   Throughout 2019 and 2020, HUNG texted with his

 associates about his ownership of a Glock 26 and the fact that

 he kept it at the SAN MARINO RESIDENCE.         In October 2019, for

 example, HUNG sent G              a text stating, “I have a Glock 19,


                                       22
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 24
                                                         25 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:77
                                                                          #:395




 19x and E       [S    ] has 43 . . . I also have a 26.”        Based on

 my training and experience and knowledge of this investigation,

 I believe HUNG is referencing his ownership of the Glock 26 and

 the fact that his wife, S        , has the Glock 43.

       44.    In February 2020, G           texted HUNG that “Lodi is

 the official bug out spot if stuff goes down,” and HUNG

 responded that “I’m sure your pops has all the firepower needed,

 but just in case you know the spare block 26 is at the nest.”

 Based on context and subsequent messages, I believe that “block

 26” is likely a typo and is a reference to the Glock 26.

 G           replied that the “nest is much closer than Glendora.”

 Law enforcement checks and open source research confirm that

 G           lives in the Pasadena area near the SAN MARINO

 RESIDENCE, which would be closer to his home than the town of

 Glendora, California. Based on my knowledge of the investigation

 and subsequent text messages described below, I therefore

 believe that the “nest” is a reference to the SAN MARINO

 RESIDENCE. 11
       45.    In that same text thread from February 10, 2020,

 G           asked HUNG to identify the location of the Glock 26 in

 the “nest,” and HUNG replied that it was located in the “[t]op

 drawer big wooden dresser next to bed I sleep in” with “extra

 mags and ammo and holster.”        HUNG added, “I think there’s a box

 full of ammo in my room maybe 1000+ rounds.”

       11
        I have also reviewed text messages from HUNG inviting
 associates who live in the San Marino area to come over to the
 “nest house,” which furthers my belief that the “nest” is a
 reference to the SAN MARINO RESIDENCE.


                                      23
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 25
                                                         26 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:78
                                                                          #:396




       46.   On March 12, 2020, G            wrote to HUNG and others

 that his plan in the event of a military operation would be to

 “[g]rab glock 26 from Nest house or get my own ASAP.”           Later

 that week, as described more below, G                asked HUNG if he

 could “borrow g26” if “things get worse,” and HUNG replied that

 he was in Oregon, but that G              could “get the Glock without

 anyone knowing.     It’s in the drawer next to the bed.”

       47.   An undated photograph from HUNG’s iCloud account,

 described further below, shows a table covered in firearms,

 ammunition and equipment.       One of the firearms depicted appears

 to be a Glock 43.     For the reasons discussed below, I believe

 that this photograph was likely taken in Lodi, California,

 sometime between March and May 2020.        The absence of the Glock

 26 in the photograph is consistent with text messages, described

 above, indicating that HUNG kept the Glock 26 at the SAN MARINO

 RESIDENCE.

             2.    HUNG Drove to Oregon in March 2020 to Acquire
                   Three Additional Firearms, Which He Then Brought
                   Back to California

       48.   HUNG and S      have no firearms registered to

 themselves in the state of California.         Apple records for HUNG’s

 iCloud account, however, contain numerous undated photographs of

 firearms and firearm accessories, including the following

 photograph that I believe was taken in California for the

 reasons set forth below:




                                      24
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 26
                                                         27 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:79
                                                                          #:397




       49.   Based on my knowledge of firearms, I have identified

 six firearms displayed on a table that appears to be indoors:

 (1) two assault rifles; (2) three semi-automatic pistols,

 including one resembling a Glock 43; and (3) one long-range

 rifle.   Additionally, the table contains (4) four assault rifle

 barrels; (5) at least fifteen assault rifle magazines; (6) 11

 standard pistol magazines; (7) at least 15 extended pistol

 magazines; (8) numerous boxes of ammunition of various calibers;

 (9) a tactical vest equipped with assault rifle magazines and a

 tourniquet; (10) a green tactical belt holding five assault

 rifle magazines and two pistol magazines; and (11) miscellaneous




                                      25
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 27
                                                         28 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:80
                                                                          #:398




 firearm accessories such as a tan pistol holster, camouflage eye

 protection, rifle scope, binoculars, and assorted gun parts.

       50.   Although the photo is undated, I believe it was taken

 somewhere in California and reflects firearms that HUNG

 purchased in Oregon in March 2020 and brought back to California

 for the following reasons:

             a.    According to records from Tillamook Sporting

 Goods in Oregon, in March 2020, HUNG purchased three firearms: 12
 (1) on March 18, 2020, a Mossberg 464 lever action rifle with

 serial number LA068565; (2) on March 22, 2020, a Winchester XPR

 bolt action rifle with serial number 357ZR05273; and (3) on

 March 22, 2020, a Bergara Hunter bolt action rifle with serial

 number 61-06-214565-18.

             b.    The long-range rifle on the table appears to be

 the same make and model of the Bergara Hunter bolt action rifle

 HUNG bought in Oregon; therefore, the picture would have been

 taken after March 22, 2020.

             c.    Pictured next to the rifle is a Vortex Optics

 Crossfire II Adjustable scope, which was not purchased until

 March 31, 2020, after T-Mobile cell-site records show HUNG’s

 cell phone arriving in Lodi, California; 13


       12
        The records from Tillamook identify HUNG’s address as the
 same one listed on his Washington driver’s license.
       13
        According to Apple records, HUNG took a screenshot of an
 Amazon Prime purchase for the same make and model of scope,
 which stated that the item was last purchased on March 31, 2020,
 for $299. HUNG’s Wells Fargo debit card history shows a
 purchase from Amazon for $323.67 on March 31, 2020, which
 appears to be the $299 scope plus applicable tax.



                                      26
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 28
                                                         29 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:81
                                                                          #:399




             d.    Pictured next to the Vortex scope is a Talley

 banded scope mount that was also purchased on March 31, 2020,

 with a notation to “Deliver to E           – Lodi 95242.” 14
       51.   Because HUNG and S       do not have any firearms

 registered to them in California, I believe that the other

 firearms pictured likely also came from out of state. 15

 Additionally, because the Winchester and Mossberg rifles do not

 appear in this photograph, I believe they are likely being kept

 at a separate location, to include the SAN MARINO RESIDENCE.

       52.   I believe that HUNG drove to Oregon to acquire the

 three firearms purchased at the end of March for the following

 reasons:




       14
        According to Apple records, HUNG took a screenshot of a
 Talley 700-721-722-725-40X Scope Mount from Amazon that stated
 it was lasted purchased on March 31, 2020, and the option to
 for originally $48.95, but at the time of the screen shot, only
 cost $35.47. HUNG’s Wells Fargo debit card history shows a
 purchase from Amazon for $59.05 on March 31, 2020, which appears
 to be the original cost at $48.95, plus shipping and tax since
 the item is not an Amazon Prime eligible purchase to receive
 free shipping.
       15
        In addition to firearms, HUNG also sought to circumvent
 California’s restrictions on acquiring automobile parts. For
 example, on January 8, 2020, HUNG exchanged messages with an
 associate about sending automobile parts that were illegal in
 California to Oregon, and having the associate then ship the
 items to HUNG in California to the Lodi Residence. HUNG wrote
 “Gratze mi Lorde!! Must be Intake piping, can’t be shipped to
 Cali for stupid emissions control so redirected to the land of
 the free lol its metal tube that’s illegal…California. If
 possible when you have a chance just put it into the garden
 house or something please and thank you. Unless it’s possible
 to ship it to Lodi from front office?” The associate responded,
 “Are you serious??? You can’t ship that down there? What a
 shame. I can send it to you in Lodi.”



                                      27
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 29
                                                         30 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:82
                                                                          #:400




               a.   According to T-Mobile cell-site records, seized

 pursuant to the federal warrant number in Case No. 2:20-MJ-3043

 described above, HUNG’s cell phone was located in California

 from early January 2020 to approximately March 16, 2020.            During

 the first half of the year, his phone was located predominantly

 in the Lodi, California, area, in the vicinity of both the Lodi

 Vineyard and the Lodi Residence.          During the last two weeks of

 March 2020, however, HUNG’s cell phone pinged at multiple

 locations in Oregon.      After March 30, 2020, HUNG’s cell phone

 was again located in California and did not return to Oregon

 through June 30, 2020, the last date of available cell-site

 records. 16
               b.   Wells Fargo records confirm that HUNG travelled

 from California to Oregon in March 2020 and that HUNG stated in

 Oregon for approximately two weeks.          At the end of March 2020,

 HUNG made several purchases from establishments located in

 Oregon.     Prior purchases and subsequent purchases were at

 establishments located in California.

       53.     Prior to his trip to Oregon, HUNG and his associates

 communicated regularly about his plans to stockpile firearms to

 prepare for civil disorders.       These communications appeared to

 escalate in early March 2020 before HUNG’s trip to Oregon at the

 onset of the COVID-19 pandemic and increased conspiracy theories

       16
        On September 14, 2020, the Honorable Michael R. Wilner,
 United States Magistrate Judge, issued a search warrant for
 HUNG’s additional historical cell-site records from June 30,
 2020, to September 11, 2020, and prospective data, in case
 number 2:20-MJ-3044, but T-Mobile has not yet provided the
 updated historical cell-site records.


                                      28
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 30
                                                         31 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:83
                                                                          #:401




 propagated by the far-right movement known as “QAnon,” described

 more below, that the virus was a hoax.

       54.    On March 12, 2020, for example, G              wrote to HUNG

 and others:

       Just so everyone is clear if shit really does go down
       next steps are immediately. 1. if at work go home or
       rendezvous with parents which ever is most effective
       2. If at home grab parents, bring weapons/food Grab
       glock 26 from Nest house or get my own ASAP. Hit gas
       station possibly full tank of coast clear Haul ass
       straight to Lodi We make bunker We never surrender ??

 As discussed above, I believe that the reference to a “glock 26”

 at the “nest house” is a reference to the Glock 26 that HUNG

 kept at the SAN MARINO RESIDENCE.         I further believe that “Lodi”

 is a reference to the Lodi Residence and/or the Lodi Vineyard

 and that the proposal to bring “weapons” to “make bunker” and

 “never surrender” is a reference to the potential need to use

 violence against any intruders once in Lodi, California.

       55.    The next day, on March 13, 2020, G              wrote to

 HUNG, S     , and others, “#QANON storm is upon us.         Deep state is

 in panic.    This may be the greatest military operation ever I’m
 starting to believe it now.       Going to be fucking bad bro.

 Better be ready.”     Based on my training and experience, I know

 that “QANON” is a reference to a movement of individuals that

 follow an anonymous internet poster known as “Q” who advocates

 numerous conspiracy theories, including that government

 officials who are part of the “deep state” are engaged in a

 variety of criminal enterprises including sex trafficking of

 minors.     Based on my training and experience and facts developed



                                      29
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 31
                                                         32 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:84
                                                                          #:402




 in this investigation, I believe the references in the above

 message to the “storm” and the “greatest military operation

 ever” are references to the individual’s belief, which is

 commonly espoused by QANON supporters, that government responses

 to the COVID-19 pandemic were in fact a cover for a military

 operation related to a purported “deep state” criminal

 enterprises.

       56.   In response to G           ’s message to be ready for the

 “greatest military operation ever,” S           replied to the same

 thread including HUNG, “about damn time.”         Another associate

 replied, “On stand by.”      S     replied, “The sheep have no idea

 what’s coming.”

       57.   A few days later, on March 16, 2020, G               asked

 HUNG whether he could “borrow g26” if “things get worse,” or

 whether that would be “super illegal.”         HUNG replied the next

 day that he was in Bend, Oregon, 17 but that G               could “get

 the Glock without anyone knowing.         It’s in the drawer next to

 the bed.”
             3.    HUNG Converted the Lodi Vineyard into a Tactical
                   Training Ground Using Weapons and Ammunition
                   Acquired from Out of State to Prepare for Civil
                   Disorders

       58.   Throughout 2020, in advance of the protests that arose

 in response of the death of George Floyd, HUNG and his

 associates regularly discussed their plans for responding to

 civil unrest and a perceived conspiracy by government officials

       17
        This is consistent with cell-site information placing
 HUNG’s phone in multiple places in Oregon, between March 16 and
 March 29, 2020.


                                      30
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 32
                                                         33 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:85
                                                                          #:403




 to suppress individual rights.       Part of these plans appeared to

 include converting part of the Lodi Vineyard into a shooting

 range and tactical training grounds.

       59.   HUNG communicated with several associates about

 acquiring ammunition and firearms accessories outside of

 California and then having them transported into California.

 For example, on April 22, 2020, G               asked HUNG if he would

 be in Oregon anytime soon because G               need to “send some

 ammo somewhere.”     HUNG replied, “Gonna be heading up there

 sometime in the next few weeks” but that if G                 was going

 to Vegas he could ask a friend to have the ammunition shipped

 there instead.     HUNG added that he was “going to ship some mags

 and ammo as well to Oregon” or to another associate that, based

 on his name, I believe is located in either Colorado or Wyoming.

       60.   A week later HUNG wrote another associate to encourage

 him to “buy ammo ASAP” because “the delivery ban got lifted.”

 The associated replied, “Mi lorde 300+ rounds shipped out this

 morning for Jogee apartment.       Yup got like 200+ rounds of 115
 grain for like under 100 bucks.        We aren’t messing around.”

 HUNG replied, “Yes I want to pick up another 2000.           Rounds.”

       61.   During the same exchange, the associate referenced the

 existence of “training facility” in Lodi.         The associate wrote,

 “once my m&p shield comes I needa come up to the Hunt Lodi

 Training Facility.”      HUNG replied, “Hell yee baby!!       Come run

 the course my lorde!”      Based on my training and experience and

 facts developed in this investigation, I believe the “Hunt Lodi

 Training Facility” refers to the Lodi Vineyard.


                                      31
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 33
                                                         34 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:86
                                                                          #:404




        62.    On April 30, 2020, HUNG and G            exchanged several

 messages about buying gun parts and assembling homemade assault

 rifles that are not compliant with California gun laws.             HUNG

 then described the gun parts and barrel lengths he owned, and

 G            replied, referencing the inability to purchase

 California-compliant AR-style, “Well yeah I would do the

 complete lower but they don’t have any California ones right

 now.    So should I just build then?      But than I have nothing

 registered?”      HUNG replied, “Yeah exactly.     Ghost guns. 18    Things

 that don’t exist lol.”

        63.    That same day, on April 30, 2020, HUNG and a different

 associate discussed shooting drills and the ability to practice

 those skills at the Lodi Vineyard.        HUNG described telling his

 dad “how legit it is for us to have our own area to shoot guns”

 and that people all over the world “would kill to shoot in their

 backyard.”

        64.    On May 20, 2020, HUNG sent a link to an associate for

 a shoot house. 19    HUNG then wrote, “I wonder what these cost to

 build.      Our very own Shoot House!!!    The only way to practice



      18 Based on my training and experience, I know that “Ghost
 guns” is a term used to describe privately made firearms that
 lack commercial serial numbers or other identifying marks.
 Individuals who make “ghost guns” typically do so to evade state
 or federal firearms regulations.
        19
        Based on my training and experience, I know that a “shoot
 house” is a structure specifically designed for shooters to
 enter and conduct live fire, firearms training in confined
 spaces in order to simulate urban combat and clearing buildings
 and rooms. Generally, the rooms inside a shoot house can be
 changed and/or rearranged in order to have different
 configurations to train on.


                                      32
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 34
                                                         35 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:87
                                                                          #:405




 clearing buildings/rooms/staircases!!         Would love to build on

 the vineyard.”     I believe this is another reference by HUNG to

 developing a larger capacity to conduct firearms related

 training at the Lodi Vineyard.

       65.   T-Mobile cell-site records indicate that after

 returning from Oregon at the end of March 2020, HUNG’s cell

 phone was located in Lodi, California for most of April, split

 between the Lodi Vineyard and the Lodi Residence before

 returning to the SAN MARINO RESIDENCE in early May 2020.            This

 is consistent with HUNG’s financial records, which show that

 HUNG purchased items from establishments located in Lodi,

 California, between April 2, 2020, and May 8, 2020.           Beginning

 on May 9, 2020, HUNG purchased items from locations in Southern

 California, including a purchase at a smoke shop in Pasadena on

 May 27, 2020, the weekend of the protests.

       66.   In addition to communications with his associates

 about his efforts to create a tactical training facility at the

 Lodi Vineyard, HUNG’s iCloud records and purchase histories
 confirm that he was amassing an arsenal of weapons, ammunition,

 and tactical equipment at the Lodi Vineyard.

       67.   Apple records for HUNG’s iCloud account also included

 numerous additional photographs of firearms and firearm

 accessories, including the following in addition to the one

 described above:

             a.    A photograph of two additional assault rifles on

 a chair on what appears to be the back porch of an unknown

 residence with straight rows of unidentified agricultural crops


                                      33
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 35
                                                         36 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:88
                                                                          #:406




 in the background, which would be consistent with the topography

 of the Lodi Vineyard.

             b.    A photograph of two assault rifles in what

 appears to be a bedroom.

             c.    Multiple photographs of a black assault rifle on

 what appears to be a mattress.

             d.    Multiple photographs of HUNG wearing a green

 tactical vest and holding an additional black assault rifle

 inside a residence.

       68.   According to PayPal records, 20 HUNG bought various
 firearms-related items from online vendors in various states

 throughout 2020, which he had shipped to the Lodi Residence.

 These shipments included a holster for a Glock 19 handgun on

 April 30, 2020, a large but undescribed purchase from a tactical

 equipment company on April 27, 2020, a shooting target on April

 30, 2020, and a “rubber dummy” shooting target designed to

 resemble the torso of an adult male on May 16, 2020.

       69.   HUNG continued to ship firearms components to the Lodi

 Residence after the May 31, 2020 incident.         For example,

 according to PayPal records, HUNG purchased another shooting

 target in the shape of a male torso on August 3, 2020, a

 component part for building a Glock 19 handgun on August 26,


       20
        Paypal has identified approximately 23 accounts
 associated with HUNG through either the email address
                      (20 accounts) or
                                (3 accounts). All 23 are
 registered in the name of “Benjamin Hung” except for one, which
 is in the name of “E     S   ” but still linked to



                                      34
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 36
                                                         37 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:89
                                                                          #:407




 2020, and another shooting target in the shape of a male torso

 on August 22, 2020.

       70.   During this same time period, between May 8, 2020, and

 May 16, 2020, PayPal records show that HUNG was also shipping

 firearms-related components to his parents’ residence in

                                                                  (the

 “Old Mill Residence”), which is less than three miles away from

 the SAN MARINO RESIDENCE, including, for example, several base

 pads 21 for different types of Glock handguns and another “rubber
 dummy” shooting target.

       71.   Neighbors of the Lodi Vineyard have confirmed the

 presence of firearms activity as recently as September 9, 2020.

 On September 10, 2020, a neighbor to the Lodi Vineyard was

 interviewed by a Task Force Officer with the FBI. 22         S/he stated

 that s/he hears gunfire, often.        S/he pointed west to the

 property across the river and stated the shots originated from

 that direction, which was in the direction of the Lodi Vineyard.

 When asked if the gunfire came from “the vineyard,” the neighbor

 said yes, affirmatively.      The neighbor advised that the gunfire

 sounded like target practice and that their domestic partner,

 who is familiar with firearms, positively identified the sound

 as gun shots.     The neighbor further advised that they hear the



      21 A base pad is a firearm part that can be used to extend
 the magazine of a firearm beyond the manufacturer’s capacity.
      22 Local law enforcement had previously received an
 anonymous complaint about gunfire in the area, and the Task
 Force Officer used this complaint as the basis for interviewing
 the neighbor.


                                      35
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 37
                                                         38 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:90
                                                                          #:408




 gunfire approximately twice a month, and that sometimes it would

 last for approximately two hours.         When the neighbor was asked

 when was the last time they had heard gun shots, s/he stated

 September 9, 2020, the day before the interview.          S/he advised

 that it lasted about a half hour and that it was loud enough to

 scare their dogs.

       72.    Aerial surveillance of the Lodi Vineyard from

 September 2020 depicts what appears to be a shooting range with

 targets and in a forested area set back from the main house.

            HUNG Resides at the SAN MARINO RESIDENCE, the Lodi
            Residence, and the Lodi Vineyard
       73.    As explained above, HUNG appears to spend his time in

 both San Marino, California, at the SAN MARINO RESIDENCE, and

 Lodi, California, at the Lodi Residence and the Lodi Vineyard.

       74.    According to video recordings from HUNG’s arrest on

 May 31, 2020, S       told PPD officers during routine questioning

 that they lived together at the SAN MARINO RESIDENCE.

 Similarly, HUNG told PPD officers that he was from San Marino

 but that he also lived in Oregon and spent time in Washington

 because the company he works for operates in all three states. 23

       75.    The FBI interviewed a neighbor, who lives next door to

 the SAN MARINO RESIDENCE, who recognized a photograph of S

 and identified S       by name, describing S         as the daughter of

 his/her neighbor.     S/he also recognized a photograph of HUNG as

 the boyfriend of S        who began showing up at the SAN MARINO


       23
        HUNG’s driver’s license is a Washington State driver’s
 license and lists an address in Seattle, Washington.


                                      36
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 38
                                                         39 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:91
                                                                          #:409




 RESIDENCE approximately six months before.         S/he was shown a

 photograph of HUNG’s truck, which s/he recognized as belonging

 to HUNG because s/he had seen HUNG drive the truck to the SAN

 MARINO RESIDENCE.     S/he recalled seeing the truck displaying

 various flags, including a “don’t tread on me,” flag, and a

 Confederate flag attached to the back.         The neighbor mostly

 observed S      and HUNG at the SAN MARINO RESIDENCE on weekends

 and recalled seeing HUNG drive the truck to and from SAN MARINO

 RESIDENCE on the weekend of the incident.         The neighbor also

 described seeing HUNG on multiple occasions at the SAN MARINO

 RESIDENCE wearing military-like camouflage, military fatigues,

 and carrying a gray tactical vest.

       76.    The San Marino neighbor also saw HUNG at the SAN

 MARINO RESIDENCE as recently as July 8, 2020, with an unfamiliar

 RV parked out front that bore an out-of-state license plate.

 S/he observed HUNG and S         loading the RV with what appeared to

 be lawn chairs and coolers.       S/he remembered seeing the RV

 depart around 11:00 p.m. on July 8, 2020.
       77.    On July 11, 2020, FBI personnel saw a white Sunseeker

 RV with an Oregon license plate parked in front of the SAN

 MARINO RESIDENCE around 8:27 p.m.         Agents also saw lights on in

 the house.    According to the Oregon Department of Motor

 Vehicles, the Sunseeker RV is registered to C             H    , HUNG’s

 mother, at the same Four Seasons Garden RV Resort in Bend,

 Oregon, owned and operated by HUNG’s parents.

       78.    When in Lodi, California, S        and HUNG reside at the

 Lodi Residence and also spend time at the Lodi Vineyard.


                                      37
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 39
                                                         40 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:92
                                                                          #:410




 According to Wells Fargo records, HUNG maintains two bank

 accounts that list the Lodi Residence as his mailing address and

 S     maintains two bank accounts: one that lists the SAN MARINO

 RESIDENCE as her residence and a second that lists the Lodi

 Residence as her residence.       According to Venmo records, S

 also listed the Lodi Residence as her residence.           According to

 PayPal transaction records, further detailed below, on multiple

 occasions in 2019 and 2020, HUNG purchased items from different

 online vendors and listed the Lodi Residence as his shipping

 address.    According to public databases, the Lodi Residence is

 owned by HUNG’s father, I          H        , and utility services are

 registered in S      ’s name.

       79.   According to the California Secretary of State

 records, HUNG’s father owns “157 California Reserve Inc.,” the

 entity that owns the Lodi Vineyard. 24          The Lodi Vineyard is

 located approximately 4.5 miles north of the Lodi Residence.

       80.   As detailed above, HUNG exchanged numerous text

 messages with associates throughout 2020 describing his presence

 at the Lodi Residence, the Lodi Vineyard, and the SAN MARINO

 RESIDENCE, as well as his travel between those locations and

 Oregon.



       24
        According to the San Joaquin County Sheriff’s Office
 parcel viewer, the Lodi Vineyard is owned by 157 California
 Reserve Inc., with a mailing address of
               the same address associated with ICM Resources
 Inc. in Oregon. 157 California Reserve Inc. was incorporated at
 the same address for ICM Resources Inc. in San Marino,
 California.



                                        38
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 40
                                                         41 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:93
                                                                          #:411




       81.    On August 25, 2020, FBI personnel saw a white and gray

 Dodge pick-up truck with the Oregon license plate “                 ” 25
 parked in the driveway of the Lodi Residence that appears to be

 the same truck HUNG drove through the crowd on May 31, 2020.

 Instead of the “WAR R1G” license plate, the license plate seen

 on August 25, 2020 reads “             .”   Several pictures saved to

 HUNG’s Apple iCloud account, seized pursuant to a federal search

 warrant, show a similar truck with the same custom

 configurations and Oregon license plate “               .”   I believe

 that this is likely the same truck, but that HUNG replaced the

 license plate to conceal the truck after receiving significant

 attention for the license plate “WAR R1G” on social media and in

 local news following his arrest in Pasadena.

       82.    For the reasons set forth above, including HUNG’s

 purchase of firearms from Oregon, his transport of those

 firearms to his multiple residences in California, his apparent

 intent to transport the firearms for use in connection with

 civil disorders, and his purchase history of firearms and

 firearm-related items, there is probable cause to believe that

 evidence of the Subject Offenses will be found at the SAN MARINO

 RESIDENCE.

             VII. TRAINING AND EXPERIENCE ON FIREARMS OFFENSES
       83.    From my training, personal experience, and the

 collective experiences related to me by other law enforcement


       25
        The Oregon Department of Motor Vehicles was unable to
 provide registration information for this license plate because
 of an “unable to locate” error message.


                                      39
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 41
                                                         42 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:94
                                                                          #:412




 officers who conduct firearms investigations, I am aware of the

 following:

              a.   Persons who possess, purchase, or sell firearms

 generally maintain records of their firearm transactions as

 items of value and usually keep them in their residence, or in

 places that are readily accessible, and under their physical

 control, such in their digital devices.         It has been my

 experience that individuals who own, deal, or transport firearms

 illegally will keep the contact information of the individual

 who is supplying firearms or other individuals involved in

 criminal activities for future purchases or referrals.           Such

 information is also kept on digital devices.

              b.   Many people keep mementos of their firearms,

 including digital photographs or recordings of themselves

 possessing or using firearms on their digital devices, or of

 firearms that they wish to sell to others.         These photographs

 and recordings are often shared via social media, text messages,

 and over text messaging applications.
              c.   Correspondence between persons buying and selling

 firearms, or transporting firearms, including correspondence

 between co-conspirators in the dealing of firearms without a

 license or illegally transporting them across state lines, often

 occurs over phone calls, e-mail, text message, and social media

 message to and from smartphones, laptops, or other digital

 devices.    This includes sending photos of the firearm between

 the seller and the buyer, as well as negotiation of price.            In

 my experience, individuals who engage in street sales of


                                      40
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 42
                                                         43 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:95
                                                                          #:413




 firearms frequently use phone calls, e-mail, and text messages

 to communicate with each other regarding firearms that they sell

 or offer for sale.      In addition, it is common for individuals

 engaging in the unlawful sale of firearms to have photographs of

 firearms they or other individuals working with them possess on

 their cellular phones and other digital devices as they

 frequently send these photos to each other to boast of their

 firearms possession and/or to facilitate sales or transfers of

 firearms.     Individuals engaged in the illegal purchase or sale

 of firearms often use multiple digital devices.

             VI.   TRAINING AND EXPERIENCE ON DIGITAL DEVICES 26
       84.    Based on my training, experience, and information from

 those involved in the forensic examination of digital devices, I

 know that the following electronic evidence, inter alia, is

 often retrievable from digital devices:

              a.    Forensic methods may uncover electronic files or

 remnants of such files months or even years after the files have

 been downloaded, deleted, or viewed via the Internet.           Normally,

 when a person deletes a file on a computer, the data contained

 in the file does not disappear; rather, the data remain on the

 hard drive until overwritten by new data, which may only occur

       26
        As used herein, the term “digital device” includes any
 electronic system or device capable of storing or processing
 data in digital form, including central processing units;
 desktop, laptop, notebook, and tablet computers; personal
 digital assistants; wireless communication devices, such as
 paging devices, mobile telephones, and smart phones; digital
 cameras; gaming consoles; peripheral input/output devices, such
 as keyboards, printers, scanners, monitors, and drives; related
 communications devices, such as modems, routers, cables, and
 connections; storage media; and security devices.


                                      41
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 43
                                                         44 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:96
                                                                          #:414




 after a long period of time.       Similarly, files viewed on the

 Internet are often automatically downloaded into a temporary

 directory or cache that are only overwritten as they are

 replaced with more recently downloaded or viewed content and may

 also be recoverable months or years later.

             b.    Digital devices often contain electronic evidence

 related to a crime, the device’s user, or the existence of

 evidence in other locations, such as, how the device has been

 used, what it has been used for, who has used it, and who has

 been responsible for creating or maintaining records, documents,

 programs, applications, and materials on the device.           That

 evidence is often stored in logs and other artifacts that are

 not kept in places where the user stores files, and in places

 where the user may be unaware of them.         For example, recoverable

 data can include evidence of deleted or edited files; recently

 used tasks and processes; online nicknames and passwords in the

 form of configuration data stored by browser, e-mail, and chat

 programs; attachment of other devices; times the device was in
 use; and file creation dates and sequence.

             c.    The absence of data on a digital device may be

 evidence of how the device was used, what it was used for, and

 who used it.     For example, showing the absence of certain

 software on a device may be necessary to rebut a claim that the

 device was being controlled remotely by such software.

             d.    Digital device users can also attempt to conceal

 data by using encryption, steganography, or by using misleading

 filenames and extensions.       Digital devices may also contain


                                      42
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 44
                                                         45 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:97
                                                                          #:415




 “booby traps” that destroy or alter data if certain procedures

 are not scrupulously followed.       Law enforcement continuously

 develops and acquires new methods of decryption, even for

 devices or data that cannot currently be decrypted.

       85.   Based on my training, experience, and information from

 those involved in the forensic examination of digital devices, I

 know that it is not always possible to search devices for data

 during a search of the premises for a number of reasons,

 including the following:

             a.    Digital data are particularly vulnerable to

 inadvertent or intentional modification or destruction.            Thus,

 often a controlled environment with specially trained personnel

 may be necessary to maintain the integrity of and to conduct a

 complete and accurate analysis of data on digital devices, which

 may take substantial time, particularly as to the categories of

 electronic evidence referenced above.         Also, there are now so

 many types of digital devices and programs that it is difficult

 to bring to a search site all of the specialized manuals,
 equipment, and personnel that may be required.

       86.   Digital devices capable of storing multiple gigabytes

 are now commonplace.      As an example of the amount of data this

 equates to, one gigabyte can store close to 19,000 average file

 size (300kb) Word documents, or 614 photos with an average size

 of 1.5MB.

       87.   The search warrant requests authorization to use the

 biometric unlock features of a device, based on the following,




                                      43
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 45
                                                         46 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:98
                                                                          #:416




 which I know from my training, experience, and review of

 publicly available materials:

             a.    Users may enable a biometric unlock function on

 some digital devices.      To use this function, a user generally

 displays a physical feature, such as a fingerprint, face, or

 eye, and the device will automatically unlock if that physical

 feature matches one the user has stored on the device.           To

 unlock a device enabled with a fingerprint unlock function, a

 user places one or more of the user’s fingers on a device’s

 fingerprint scanner for approximately one second.           To unlock a

 device enabled with a facial, retina, or iris recognition

 function, the user holds the device in front of the user’s face

 with the user’s eyes open for approximately one second.

             b.    In some circumstances, a biometric unlock

 function will not unlock a device even if enabled, such as when

 a device has been restarted or inactive, has not been unlocked

 for a certain period of time (often 48 hours or less), or after

 a certain number of unsuccessful unlock attempts.           Thus, the
 opportunity to use a biometric unlock function even on an

 enabled device may exist for only a short time.          I do not know

 the passcodes of the devices likely to be found in the search.

             c.    Thus, the warrant I am applying for would permit

 law enforcement personnel to, with respect to any device that

 appears to have a biometric sensor and falls within the scope of

 the warrant: (1) depress HUNG’s thumb and/or fingers on the

 device(s); and (2) hold the device(s) in front of HUNG’s face




                                      44
Case
 Case2:20-cr-00452-SVW
      2:20-mj-04508-DUTY
                       Document
                         Document
                                34-2
                                   4 Filed
                                     Filed 09/23/20
                                           10/29/20 Page
                                                    Page 46
                                                         47 of
                                                            of 46
                                                               47 Page
                                                                  Page ID
                                                                       ID #:99
                                                                          #:417




 with his or her eyes open to activate the facial-, iris-, and/or

 retina-recognition feature.

       88.    Other than what has been described herein, to my

 knowledge, the United States has not attempted to obtain this

 data by other means.

                              VII. CONCLUSION
       89.    For all of the reasons described above, there is

 probable cause to believe that that HUNG has committed a

 violation of 18 U.S.C. § 371 (Conspiracy to Transport Firearms

 Interstate and Make a False Statement in Acquisition of

 Firearms).    There is also probable cause to believe that the

 items to be seized described in Attachment B will be found in a

 search of the SAN MARINO RESIDENCE as described in Attachment A.


 Attested to by the applicant in
 accordance with the requirements
 of Fed. R. Crim. P. 4.1 by
 telephone on this 21st
                   ____ day of
 September
 _________, 2020.



 THE HONORABLE PAUL L. ABRAMS
 UNITED STATES MAGISTRATE JUDGE




                                      45
